Citation Nr: 1411277	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for right shoulder and neck torticollis.

4.  Entitlement to service connection for a bilateral foot disability.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for a psychiatric disorder claimed as depression, to include as secondary to service-connected Parkinson-like syndrome.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1997 to August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran filed a notice of disagreement with the decision in January 2010, after which the RO issued him a statement of the case (SOC) in February 2011.  The Veteran perfected his appeal to the Board with the filing of a substantive appeal (VA Form 9) in February 2011.  

It is noted that in a subsequent filing of another VA Form 9 in April 2011, the Veteran's representative indicated that the Veteran desired a videoconference hearing before a Veterans Law Judge; however, that hearing request was later canceled in a statement from the representative (see VA Form 646, dated in May 2011).  It is also noted that the Veteran initiated an appeal with regard to the rating assigned for his service-connected Parkinson-like syndrome, but that appeal was withdrawn by the Veteran in a statement received in December 2010, prior to the issuance of an SOC.  It is therefore not in appellate status.  

The issues of service connection for left ear hearing loss, tinnitus, right shoulder and neck torticollis, bilateral foot disability, bilateral knee disability, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

There is no competent medical evidence of a right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss is not due to an injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in February 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records and VA records.  He has not identified any other pertinent records for the RO to obtain on his behalf.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in March 2008.  As the VA examination contains the Veteran's medical history and findings, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Facts and Analysis

The Veteran claims that he has hearing loss in both ears.  The left ear hearing loss claim is discussed in the remand that follows this decision.  As to the right ear hearing loss claim, he asserts that it is a result of in-service acoustic trauma.  In various statements, the Veteran indicates that his military occupational specialty was a gunner's mate (weapons and ammunition expert) in service, which involved the use of weapons ranging from a 3-inch deck cannon down to a 9mm pistol.  He states that for the last six years of service he was a certified small arms instructor and conducted more than 500 live firing range training exercises (he submitted a copy of a military citation to that effect).  

The Veteran served on active duty from August 1997 to August 2007.  The service treatment records show that on a March 1997 audiogram at the time of his enlistment physical examination, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 10, 0, 0, 5, 5, and 5 in the right ear.  Thereafter, the records do not show any complaint, finding, or diagnosis of right ear hearing loss, except for on an August 2001 OSHA medical questionnaire wherein the Veteran noted he had difficulty hearing.  In any case, on a March 2007 audiogram at the time of a separation physical examination, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 10, 5, 10, 5, 0, and 10 in the right ear.  Further, on a report of medical history in March 2007, the Veteran denied having any ear trouble or hearing loss, and his ears were clinically evaluated as normal on examination in March 2007. 

After service, the Veteran filed an initial claim for disability compensation in October 2007, in relation to numerous disabilities, including right ear hearing loss.  

In March 2008, the Veteran underwent a VA audiological compensation examination.  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  10, 10, 5, 10, and 10 in the right ear.  The speech recognition score, using the Maryland CNC word list, was 100 percent for the right ear.  The audiologic tests indicated normal hearing in the right ear.  There are no other audiograms in the record. 

With regard to the right ear hearing loss claim, the Board notes that one of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In this case, audiograms during service and after service do not show the existence of a right ear hearing loss disability under the standards of 38 C.F.R. § 3.385. 

As the record now stands, there is no satisfactory proof that the Veteran has a current right ear hearing loss disability that meets the VA standard of hearing disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  In the absence of proof of present hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Regarding the Veteran's statements to the effect that he has a current right ear hearing loss that is attributable to noise exposure during service, although he is competent to describe such symptoms as hearing difficulty, the question of whether there is hearing loss disability for VA compensation purposes is governed by regulation.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include certain specialized testing.  The Veteran was afforded such an examination, but the examination results show that there is no current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

In this case, as there is no favorable medical evidence of a current right ear hearing loss disability under VA standards, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right ear hearing loss is not warranted.  To this extent, the appeal is denied.  


REMAND

With regard to the remaining claims of service connection, the evidence of record is insufficient to decide the claims, as will be discussed. 

Regarding the left ear hearing loss claim, the Board notes that at the time of a March 2008 VA audiogram, the speech recognition score using the Maryland CNC word list was 92 percent for the left ear.  Thus, despite the VA examiner's conclusion that audiologic tests indicated normal hearing in the left ear, the left ear does appear to meet the VA standard of hearing disability under 38 C.F.R. § 3.385 that pertains to speech recognition scores using the Maryland CNC Test of less than 94 percent.  Therefore, given that the VA examiner in March 2008 did not furnish an opinion concerning etiology of any hearing loss, the claims file should be returned for such a medical opinion.  

Regarding the tinnitus claim, the Veteran asserts he has ringing in both of his ears as a result of exposure to acoustic trauma while performing duties as a weapons specialist in service.  Service treatment records show that at the time of a separation physical examination in March 2007, the Veteran denied current and past ear trouble, and his ears were evaluated as normal at that time.  After service, at the time of a March 2008 VA audiological examination, he claimed that the onset of tinnitus was in 2005.  As to the most likely etiology of tinnitus, the examiner stated that it was "not known."  The claims file should be returned for a more definitive opinion, if possible.  In that regard, the Board acknowledges that before it can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Regarding the right shoulder and neck torticollis claim, the Veteran claims it is related to the torticollis for which he was treated during service on a number of occasions in 2006 and 2007.  A VA examiner in March 2008 diagnosed recurrent right-sided neck torticollis by history, but then stated that it was presently asymptomatic.  The examiner also found that there was no specific right shoulder condition present.  VA outpatient records in July 2009 indicate that the Veteran complained of pain in the neck and right shoulder (more than the left shoulder), and the assessment included recurrent right-sided neck torticollis by history.  It is not clear from the records after service whether the Veteran has a definitive diagnosis of torticollis affecting the neck and right shoulder that is related to service, as claimed.  He should be afforded another VA examination to clarify the diagnosis and to determine the etiology of any torticollis, if found.  

Regarding the bilateral foot disability claim, the Veteran asserts that his feet are in constant pain from the wearing of combat boots on steel decks on ship for many years.  He states that he was given shoe inserts during service.  VA outpatient records in July 2009 indicate a diagnosis of pain in both feet.  In August 2009, a VA podiatrist diagnosed heel spur syndrome with chronic plantar fasciitis on the right.  The Veteran has not been afforded a VA examination to determine the etiology of his bilateral foot disability.  

Regarding the bilateral knee disability claim, the Veteran asserts that he was treated during service for knee problems, especially on the left where he had loose bodies removed.  Service treatment records indicate a torn medial meniscus of the left knee prior to service and treatment for knee pain and sprain during service.  A VA examiner in March 2008 noted there was no significant knee abnormalities on X-rays, and diagnosed chronic bilateral knee sprain and tendinitis, but there was no comment upon the etiology of the knee disabilities.  VA outpatient records show that in July 2009 the Veteran was diagnosed with chronic knee pain; in August 2009, there was a notation of minimal bilateral knee medial compartment degenerative joint disease.  A VA examination is needed to clarify the nature and etiology of all knee disability.  

Regarding the psychiatric disorder claim, the Veteran asserts that he has depression that is a continuation from the depression for which he received treatment during service.  He was diagnosed with depression in January 2007, and at the time of a separation physical examination in March 2007, it was noted that he had been diagnosed with depression that was a situational reaction to a new diagnosis and workup (presumably the movement disorder that was similar to Parkinson's disease).  After service, he underwent a VA psychiatric examination in March 2008, wherein the examiner diagnosed no psychiatric disorder.  Subsequently, the Veteran was seen at the VA outpatient clinic in July 2009, complaining of a depressed mood at times.  From September 2009, he received diagnoses of depressive disorder NOS and major depression.  In October 2009, he complained that his symptoms of depression were related to his service-connected Parkinson-like syndrome.  In light of the more recent medical evidence of treatment for a psychiatric disorder since the VA examination, the Veteran should be reexamined, and an opinion should be obtained regarding the etiology of any diagnosed psychiatric disorder.  

The Veteran, who is a VA employee, indicated in March 2010 that he received all his medical treatment at the VA, specifically the Detroit VAMC.  In September 2012, he notified VA that he had relocated to New York.  Currently, the claims file contains treatment records up to March 2010.  All VA treatment records since March 2010 that are pertinent to the current appeal should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA records of the Veteran's treatment concerning the current claimed disabilities, to include those from the Detroit VAMC from March 2010 and any New York area VAMC records from about September 2012.  

2.  Schedule the Veteran for a VA audiological examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that he has a left ear hearing loss disability (i.e., per the VA standard of hearing disability under 38 C.F.R. § 3.385) and tinnitus that are etiologically related to his period of service from August 1997 to August 2007, to include his service-connected Parkinson-like syndrome.  The Veteran's file must be made available to the VA examiner for review.

In formulating the opinion, the examiner is asked to consider, and address as appropriate, the audiologic findings at the time of the enlistment and separation examinations during service and at the time of a March 2008 VA examination.  During service, the Veteran responded to an OSHA medical questionnaire in August 2001 that he had difficulty hearing.  Further, the Veteran has received a military citation, recognizing him (a gunner's mate) for his service in, among other things, conducting 2,000 courses on weapons fire instruction.  The Veteran is competent to describe noise exposure in service, which is within the realm of his personal experience, and his statements are satisfactory evidence of noise exposure during service, which answers the question of what happened in service.  Additionally, it is noted that the Veteran is currently service-connected for Parkinson-like syndrome, a neurological disorder.  

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Schedule the Veteran for a VA orthopedic and neurological examination to determine whether he has a current diagnosis of torticollis affecting the neck and right shoulder, a bilateral foot disability, and a bilateral knee disability.  For each diagnosis furnished, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's period of service from August 1997 to August 2007.  The Veteran's file must be made available to the VA examiner for review.

In formulating the opinion, the examiner is asked to consider, and address as appropriate, the following.  The service treatment records document diagnosis and treatment of torticollis, right trapezius spasm and strain, knee pain (including patellofemoral pain syndrome of the left knee), and bilateral fasciitis with use of orthotics.  After service, the March 2008 VA examiner diagnosed neck torticollis by history, no right shoulder condition, and a chronic bilateral knee sprain and tendinitis.  VA outpatient treatment records show neck torticollis by history, heel spur syndrome with chronic plantar fasciitis on the right, chronic knee pain, and minimal bilateral knee medial compartment degenerative joint disease.  

All opinions expressed must be supported by complete rationale.

4.  Schedule the Veteran for a VA psychiatric examination to determine whether he currently has a diagnosis of a psychiatric disorder.  If so, the examiner should furnish an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that (a) his current psychiatric disorder is etiologically related to his period of service from August 1997 to August 2007, to include his documented treatment for depression therein in 2007, and (b) his current psychiatric disorder was caused by or aggravated by (that is, undergo an increase in severity beyond natural progression) his service-connected Parkinson-like syndrome.  The Veteran's file must be made available to the VA examiner for review.  

In formulating the opinion, the examiner is asked to consider, and address as appropriate, the in-service diagnosis and treatment of depression, the findings of no psychiatric disorder at the time of a March 2008 VA examination, and the subsequent VA outpatient treatment records beginning in September 2009 showing diagnoses of depressive disorder NOS and major depression.  Additionally, it is noted that the Veteran complained in October 2009 that his depression symptoms were related to his syndrome.  

All opinions expressed must be supported by complete rationale.

5.  After the above development is completed, adjudicate the claims of service connection for left ear hearing loss, tinnitus, right shoulder and neck torticollis, bilateral foot disability, bilateral knee disability, and a psychiatric disorder.  If benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


